United States Court of Appeals
                       FOR THE EIGHTH CIRCUIT
                              ___________

                              No. 96-3809
                              ___________

James Stickley,                     *
                                    *
             Plaintiff,             *
                                    *
Tony Clark, and every prisoner in   *
Administrative Segregation and      *
Punitive Isolation; Carl Dwayne     *
Prince,                             *     Appeal from the United States
                                    *     District Court for the
             Appellants,            *     Eastern District of Arkansas.
                                    *        [UNPUBLISHED]
      v.                            *
                                    *
Arkansas Board of Correction;       *
Recreational Committee; Max Mobley, *
Assistant Director over Treatment   *
Services,                           *
                                    *
             Appellees.             *

                              ___________

                           Submitted: March 23, 1998

                                Filed: March 26, 1998
                              ___________

Before BOWMAN, WOLLMAN, and MORRIS SHEPPARD ARNOLD, Circuit
      Judges.
                       ___________
PER CURIAM.

       Tony Clark and Carl Prince, Arkansas inmates appeal the district court’s1
dismissal of their 42 U.S.C. § 1983 action. After a careful review of the record and the
parties’ submissions on appeal, we affirm for the reasons given by the district court.
See 8th Cir. R. 47B.

      The judgment is affirmed.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
       The Honorable William R. Wilson, Jr., United States District Judge for the
Eastern District of Arkansas, adopting the report and recommendations of the
Honorable Henry J. Jones, Jr., United States Magistrate Judge for the Eastern District
of Arkansas.

                                          -2-